Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/10/2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to the newly amended claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

 

Claims 1-5 and 7 are rejected under 35 U.S.C. 103 as obvious over Kouno et al. (US 2012/0132954) in view of Takahashi (US 2016/0329322) in view of Kirihata (US 5360984 A) in view of Naito (US 20190027591 A1)

Regarding claim 1, Kouno discloses a semiconductor device (Fig. 3)
comprising:
a transistor region (IGBT) formed in a semiconductor substrate having a
first conductivity type (N) drift layer (101); and
a diode region (FWD) formed to be adjacent to the transistor region
(IGBT) in the semiconductor substrate, wherein the transistor region (IGBT) has a second conductivity type (P) base layer (102) formed on the drift layer (101), a diffusion layer (108) formed on the base layer (102) and having higher second conductivity type (P) impurity concentration than the base layer (102, { [0046]), a first conductivity type (N) emitter layer (106) formed on the base layer (102), a gate electrode (105) contacting the base layer (102) via an insulation film (104), and a second conductivity type (P) collector layer (110) formed on a lower side of the drift layer (101), the diode region (FWD) has a second conductivity type (P) anode layer (102) formed on the drift layer (101) and a first conductivity type (N) cathode layer (21) formed on the lower side of the 
semiconductor substrate, and having first conductivity type (N) impurity
concentration which decreases toward the transistor region (see Fig. 7, the size
of the implanted cathode regions 21 decrease towards the IGBT region, which
results in a decreased concentration toward the IGBT region).


    PNG
    media_image1.png
    427
    656
    media_image1.png
    Greyscale


Kouno does not specifically discloses wherein the depth of the adjacent region
becomes shallower toward the transistor region. Nevertheless, Kouno’s method of
forming the adjacent region (see Kouno’s Figs. 7A-7D) is similar to Applicant's in that
first conductivity type impurities are implanted through a mask at a lower concentration

manufacturing process would inherently result in the depth of the adjacent region being
shallower toward the transistor region.
	Alternatively, the claim language can be interpreted to describe the shape of the doped region.  At the interface of the doped collector region depth may become shallower towards the transistor region.  This shape as claimed is a known shape which is a known shape resulting when doped collector regions are formed from from a back/collector side of the substrate.  For support demonstrateing the claimed shape of wherein the depth fo the region becomes shallower towards the transistor region see Kirihata Fig. 2.

    PNG
    media_image2.png
    545
    443
    media_image2.png
    Greyscale

	As shown in figure 2, the natural rounding of the corners will provide a finite region meeting the scope of the limitation.  In view of Kirihata, it would be a obvious expectation that the adjacent region would have a shallow region at the boundaries.

Kouno also does not disclose the base layer has a higher second conductivity
type impurity concentration that that of the anode layer. Attention is brought to the
Takahashi reference, which discloses a similar semiconductor device (Fig. 1)
comprising:

first conductivity type (N) drift layer (1); and
a diode region (right side) formed to be adjacent to the transistor region
(left side) in the semiconductor substrate, wherein the transistor region (left side) has a second conductivity type (P) base layer (2) formed on the drift layer (1), a diffusion layer (4) formed on the base layer (2) and having higher second conductivity type (P) impurity concentration than the base layer (2, { [0037]), a first conductivity type (N) emitter layer (3) formed on the base layer (2), a gate electrode (19) contacting the base layer (2)
via an insulation film (20), and a second conductivity type (P) collector layer (11)
formed on a lower side of the drift layer (1), the diode region (right side) has a second conductivity type (P) anode layer (7) formed on the drift layer (1) and a first conductivity type (N) cathode layer (12) formed on the lower side of the drift layer (1), and
the base layer (2) has a higher second conductivity type (P) impurity concentration than that of the anode layer (7, § [0038)).


It would have been obvious to one having ordinary skill in the art at the time the
invention was filed to modify the semiconductor device disclosed by Kouno to include
the base layer having a higher second conductivity type impurity concentration that that
of the anode layer, as taught by Takahashi, since the low concentration of the anode
layer improves device characteristics (Takahashi, § [0061)).


	The addition of a barrier layer below metal electrodes is a commonly known art independent concept, that provides the generic expected result of mitigating diffusion.  It would be obvious to one of ordinary skill in the art to modify the semiconductor device of Kouno to include barrier layers, since applying a known technique to a known device ready for improvement to yield predictable results is considered obvious to one of ordinary skill in the art (KSR International Co. v. Teleflex Inc., 550 U.S.-, 82 USPQ2d 1385). 


	

Regarding claim 2, Kouno discloses wherein the cathode layer (21) includes a  non-adjacent region (middle region 21 in FWD) contacting the adjacent region (AR) and having a constant depth from the lower surface of the semiconductor substrate.

Regarding claim 3, Kouno discloses wherein the adjacent region (AR) has an
inclined upper surface (this would be an inherent property of the implanted and
annealed regions of Kouno).

Regarding claim 4, Kouno further discloses, on the adjacent region (AR), a p
type layer (right 22 in FWD) having same impurity concentration as the collector layer
(110).

Regarding claim 5, Kouno further discloses a first conductivity type (N) buffer layer (112) contacting an upper surface of the collector layer (110), an upper surface of the p type layer (right 22 in FWD), and an upper surface of the cathode layer (21).

Regarding claim 6, Kouno discloses the semiconductor device according to
claim 1, further comprising an upper electrode (107) directly contacting the anode layer
(102). 

Regarding claim 7, Takahashi further discloses, between the drift layer (1) and the base layer (2), a first conductivity type (N) carrier storage layer (8) having higher first conductivity type (N) impurity concentration than the drift layer (1). It would have been 
and the base layer, a first conductivity type carrier storage layer having higher first conductivity type impurity concentration than the drift layer, as taught by Takahashi, to
suppress recovery current of the device more effectively (Takahashi, { [0061]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARRETT J STARK whose telephone number is (571)272-6005.  The examiner can normally be reached on 8-4 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


JARRETT J. STARK
Primary Examiner
Art Unit 2823



8/31/2021
/JARRETT J STARK/           Primary Examiner, Art Unit 2822